Mr. Justice BeaN
delivered the opinion of the court.
The defendant was convicted of the crime of perjury for testifying falsely while a witness for the plaintiff in an action brought by one Charles R. Lane, under the assumed name of John L. Bock, against the City of Astoria, to recover damages for an injury alleged to have been received by him on account of a defective street. The case for the prosecution tended to show that the defendant and Lane were friends and acquaintances residing in Contra Costa County, California; that Lane was and had been lame for many years from a fractured kneecap which had not united ; that in the summer of 1900 he and the defendant came north, visiting Seattle, Portland and Astoria; that while in Astoria Lane claimed to have stepped or fallen through a hole in the street, fracturing his kneecap, and subsequently, in February, 1902, under the name of John L. Bock, sued-the city to recover damages therefor. The defendant was a witness for Lane in such action, and testified- on the trial thereof that his name was George R. Rogers, and that the true name of the plaintiff was John L. Bock; that on the 21st of August, 1900, while he and the plaintiff and one Charles Smith were walking along *487Duane Street, plaintiff fell or slipped into a hole in the planking of the street, which he could not see on account of the darkness, and sustained an injury to his kneecap and leg; that Smith and the witness picked him up and carried him to his lodgings and called a physician, who put the leg up in a plaster cast; that he was.taken to Portland the next day and from there to Oakland, California; that while in Portland a physician was called and readjusted the bandages on the leg; that after he reached Oakland he was in bed for about three months with his leg done up in plaster of paris; that the leg was seen by the witness several times; that since the plaster cast was taken off Lane had not been able to do anything on account of the injury. The State was also permitted to prove by a witness Plarmon that, when the defendant and Lane were in Seattle, Lane, under the assumed name of Meyers, pretended to have received an injury to his knee through a defect in the street, and he and the defendant made a claim against the city for damages on account thereof and employed an attorney to prosecute an action therefor, and that while in Portland, about the same time the accident was alleged to have occurred in Astoria, Doctor Hockey was summoned by defendant to attend Lane, who pretended to be suffering greatly from an injury to his knee which he and the defendant said was received on one of the streets of Portland. The doctor, however, upon an examination, readily discovered that the injury was of long standing, and Lane so admitted to him in the presence of the defendant. The record contains several assignments of error which will be noticed in their order.
1. The motion for change of venue wTas addressed to the sound discretion of the trial court. It was based on the affidavit of the defendant’s counsel, showing, or tending to show, that considerable prejudice existed against the defendant in the- City of Astoria, and that there had been *488much comment on the case in the local papers. The counter-affidavits on behalf of the State, however, were to the effect that, while the case had been frequently discussed by the public and in the newspapers, no substantial prejuice existed against the defendant and he could, in the opinion of the affiants, secure a fair and impartial trial in the county. After the motion was overruled the trial proceeded, and there seems to have been no difficulty in securing a jury. The ruling of the court in denying the motion for change of venue will, therefore, not be disturbed: State v. Pomeroy, 30 Or. 17 (46 Pac. 797); State v. Humphreys, 43 Or. 44 (70 Pac. 824); State v. Armstrong, 43 Or. 207 (73 Pac. 1022).
2. Assignments of error are predicated upon the overruling of defendant’s objections to the evidence of Mr. Harmon and Dr. Hockey, concerning the circumstances and actions of the defendant and Lane while in Seattle and Portland, and Lane’s condition and defendant’s knowledge thereof. The objection urged to this testimony is that it tended to prove the commission by the defendant of crimes other than the one charged in the indictment. But it is not open to the objection suggested. The evidence was offered and admitted as tending to show that the testimony given by the defendant on the trial of the action of Bock v. Astoria was not only false, but was known to him at the time to be false.
3. Perjury consists in the willful giving, under oath or affirmation, of false testimony, material to the issue or point of inquiry, before a court or tribunal having legal authority to inquire into the cause or matter under investigation, and in a prosecution therefor it is incumbent on the State to show that the accused made the alleged false statements, knowing them to be false, or under circumstances from which such knowledge may be imputed to him. In other words, that the oath was willfully and cor*489ruptly false: Hughes, Crim. Proced. § 1582; 22 Am. & Eng. Enc. Law (2 ed.), 689. For this purpose the evidence objected to was clearly competent. It tended to show that defendant knew the actual condition of Lane’s knee, and that the injury was not caused by the accident alleged to have occurred at Astoria, and his testimony to that effect was knowingly false.
4. While the defendant was in jail awaiting trial the sheriff took from him a letter signed with his initials, “J. S. S.,” and which, on its face, shows that it had reference to the criminal charge then pending against him, and advises the person for whom it was intended, but not named therein, to “get out of the way” so he could not be found or apprehended by the prosecution. The letter was admitted in evidence and read to the jury without proof that it was written by the defendant, and it is insisted that this was error. Whether the letter was in defendant’s handwriting or not, it was in his possession, had reference to the criminal charge then pending against him, indicated a guilty knowledge, and, as he is presumed to have known its contents, it was probably competent without proof of the handwriting to go to the jury along with the other evidence in the case, for whatever it was worth : Lovelance v. State, 12 Lea, 721. But, however that may be, the error, if any, was cured by the subsequent admission of the defendant while on the stand, as we understand his testimony, that the letter was in fact written by him: Robinson v. Nevada Bank, 81 Cal. 106 (22 Pac. 478); People v. Goodwin, 132 Cal. 368 (64 Pac. 561).
5. The defendant gave some evidence of his previous good character. In its charge to the jury the court made no reference to the question of character, and no exception was taken to its action in that regard, nor was it previously requested to instruct on that phase of the case. After the jury had been deliberating on their verdict for a time they *490came into court for further instructions upon another question, and while there, defendant’s counsel called attention to the failure to instruct as to the.effect of previous good character, and requested an instruction upon that subject. The court refused to give the instruction as asked, or any instruction on that point, because not presented or requested until after the jury had retired for deliberation, in violation of a rule of court that requests for instructions should be submitted before the argument of a case is begun. In charging the jury, the court is required by statute “to state to them all matters of law which it thinks necessary for their information in giving their verdict”: B. & C. Comp. § 139. And, in doing so, it may be its duty to give general instructions covering the law of the case, but it is not thereby made its duty to instruct the jury on its own motion on all collateral matters.
6. If counsel desires instructions on any particular point, he must so request at a seasonable time, and he cannot'sit by while the jury is being charged, and then complain because some particular instruction was not given or point covered: Page v. Finley, 8 Or. 45; Kearney v. Snodgrass, 12 Or. 311 (7 Pac. 309); State v. Foot You, 24 Or. 61 (32 Pac. 1031, 33 Pac. 537); State v. Magers, 36 Or. 38, 51 (58 Pac. 892); Smitson v. Southern Pac. Co., 37 Or. 74, 89 (60 Pac. 907). And a request for an instruction comes too late after the jury have retired to deliberate upon their verdict, even if they come into court for additional instruction on some other matter: State v. McNamara, 100 Mo. 100, 107 (13 S. W. 938); Williams v. Commonwealth, 85 Va. 609 (8 S. E. 470); Grubb v. State, 117 Ind. 277 (20 N. E. 257, 725).
7. It was not error in charging the jury when they came in for further instructions that if defendant testified on the trial of the action of Bock v. Astoria that the plaintiff “was in bed three months, and testified with a view of the jury giving damages, and that he knew it to be false, that would *491be perjury for which he could be convicted, if every other statement he made was true,” without including therein the rule that perjury must be proven by the testimony of two witnesses or one witness and corroborating circumstances. That matter had been fully covered in the general charge, and it was not necessary for the court to repeat what it had already said.
It follows that the judgment must be affirmed, and it is so ordered. . Affirmed.